Citation Nr: 1429547	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for the residuals of a total left knee replacement, to include an evaluation in excess of 30 percent as of March 1, 2007, an evaluation in excess of 30 percent as of May 1, 2011, an evaluation in excess of 60 percent as of May 2, 2011, and an evaluation in excess of 60 percent as of October 1, 2012.  

2.  Entitlement to an initial disability evaluation in excess of 20 percent for lumbar spine fusion and laminectomy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from August 2002 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This decision granted service connection for a lumbar spine disability, rated as 20 percent disabling as of September 15, 2006, and granted service connection for the residuals of a left total knee replacement, rated as 100 percent disabling as of September 15, 2006; 30 percent disabling as of March 1, 2007; 100 percent disabling as of March 17, 2010; 30 percent disabling as of May 1, 2011; 60 percent disabling as of May 2, 2011; 100 percent disabling as of August 17, 2011; and 60 percent disabling since October 1, 2012.  These issues were previously remanded by the Board in September 2013 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In a January 2014 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a right knee disability.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This paperless claim was processed using the Veterans Benefits Management System (VBMS).  Additional evidence, including a copy of the Veteran's hearing transcript, is associated with the electronic paperless system known as Virtual VA.  

FINDINGS OF FACT

1.  The Veteran's service-connected left knee total replacement is associated with severe painful motion and weakness.  

2.  Throughout the pendency of this claim, the Veteran's scar of the left knee has been associated with pain.  

3.  The functional impairment associated with the Veteran's lumbar spine disability more nearly approximates forward flexion to 30 degrees or less during flare-ups and physical activity.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation of 60 percent, but no higher, for a left knee disability from March 1, 2007 to March 16, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2013).

2.  The criteria for establishing entitlement to a disability evaluation of 60 percent, but no higher, for a left knee disability as of May 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2013).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 60 percent for a left knee disability as of May 2, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5055, 5256-63 (2013).

4.  The criteria for establishing entitlement to a disability evaluation in excess of 60 percent for a left knee disability as of October 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, Diagnostic Codes 5055, 5256-63 (2013).

5.  The criteria for establishing entitlement to a separate 10 percent disability evaluation for a painful scar of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

6.  The criteria for establishing entitlement to a disability evaluation of 40 percent, but no higher, for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in February 2007 and November 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Private medical records have also been associated with the claims file.  Also, while there is evidence to suggest that the Veteran was awarded Social Security Administration (SSA) benefits in August 2005, there is no evidence to indicate that these are relevant to the current increased rating claim on appeal, as these benefits were awarded more than one year prior to the receipt of the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (if clear that the SSA records are not relevant or potentially relevant under 38 U.S.C.A. § 5103A(c)(1), VA is not obligated to obtain the supporting documents for the SSA disability benefits grant).  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its September 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the appellant attended that examination.  Additional VA treatment records were also associated with the claims file.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Left Knee

The Veteran's claim was received in September 2006.  Subsequently, in a March 2007 rating decision, service connection was granted for the residuals of a total left knee replacement.  A temporary 100 percent evaluation was assigned under Diagnostic Code 5055, effective as of September 15, 2006 - the day following the Veteran's separation from active duty.  A 30 percent evaluation was subsequently assigned as of March 1, 2007.  A timely notice of disagreement was received from the Veteran in June 2007, but the assigned disability evaluation was continued in an August 2007 statement of the case.  The Veteran appealed the assigned rating to the Board in May 2008.  The Veteran was again assigned a 100 percent evaluation from March 17, 2010.  A 30 percent evaluation was reestablished as of May 1, 2011.  His disability evaluation was increased to 60 percent as of May 2, 2011, and a 100 percent evaluation was again assigned as of August 17, 2011.  A 60 percent evaluation has been in effect since October 1, 2012.  

The Veteran was afforded a VA examination in February 2007.  The Veteran complained about left knee pain every day that was constant.  The pains were noted to be sharp and the Veteran rated them between a 5 out of 10 and an 8 out of 10.  The pain was usually aggravated by standing or walking too much.  He reported that he could only walk 15 to 20 minutes at a time before increased pains developed.  His left knee swelled frequently and he occasionally used a cane.  The Veteran presently had no occupation and the condition was noted to interfere with his activities of daily living, especially with walking and standing.  There were no additional limitations with flare-ups.  

Physical examination revealed 0 degrees of full extension without pain and flexion to 90 degrees with pain medially and laterally.  There was no evidence of any weakness, fatigue or incoordination with active motion and there was no additional loss of motion with repetitive movement.  There were no deformities present.  Ligaments were noted to be stable and McMurray testing and Lachman's testing were both negative.  There was also a 9 inch scar.  At the last 2.5 inches, the scar was noted to be 1 inch in width and slightly depressed.  

A July 2009 VA treatment record indicates that the Veteran had been suffering from left knee pain ever since his surgery in May 2006.  Examination revealed a well-healed scar and no effusions.  Range of motion testing revealed full extension and 100 degrees of flexion.  There was no flexion gap or instability detected.  A subsequent September 2009 VA record indicates that the Veteran most likely had loss of fixation of the left total knee replacement tibia tray.  However, an evaluation performed in December 2009 indicates that there was no swelling or tenderness to either knee and range of motion was intact.  

According to a March 2010 VA physical examination, the Veteran had been experiencing discomfort, decreased range of motion and problems with this knee ever since his 2006 surgery.  Bone scans also showed evidence of loosening of hardware.  A May 2010 VA pain management note indicates that the Veteran was able to perform activities of daily living by himself and he rode a stationary bike three to four times per week and could walk 300 to 500 feet at a time.  It was noted that the Veteran had not worked since military discharge in 2006, secondary to knee and back pain.  

According to an April 2011 VA treatment record, the Veteran had a revision of his left total knee arthroplasty in March 2010.  It was noted that he had complications and would need revision surgery, and as such, he should be considered 100 percent disabled for up to another year from the date of this note.  A May 2011 VA treatment record noted that the left knee continued to be painful.  

According to a June 2011 private treatment note, the Veteran was experiencing constant pain in the left knee.  Examination revealed no erythema, no flexion deformity, no swelling and no redness.  Range of motion testing revealed extension to 0 degrees and flexion to 110 degrees.  It was noted that the Veteran had a knee revision done in March 2010.  An additional revision was subsequently performed on August 17, 2011.  A surgical report noted that the Veteran had fairly significant midflexion instability which he was currently not tolerating well.  

The Veteran was most recently afforded a VA examination of the left knee in November 2013.  It was noted that the Veteran was diagnosed with a tear of the anterior cruciate ligament (ACL) in 1998 and osteoarthritis in 2005.  The Veteran noted that he was currently employed part-time and was a full-time undergraduate student.  He reported that he currently experienced daily severe mechanical left knee pain.  He denied any current knee effusion, but he reported that his left knee would give way on him about once a month or so.  He also stated that his left knee revision arthrotomy scar was sometimes painful, especially when bumped.  He also noted an intermittingly draining stitch microabscess of the distal third of this scar.  The Veteran was also afforded a VA examination specifically for his scarring in November 2013, and it was noted that the Veteran had 1 painful scar of the left knee.  He denied any pain, inflammation, keloid formation or would dehiscence with any of his other surgical scars.  The painful scar was 26 centimeters by 1 centimeter.  It was well-healed, barely visible, linear, non-disfiguring, minimally tender or painful to palpation with a 2 millimeter diameter "stitch" microabcess.  There were no other signs of inflammation, infection, adhesion, depression or keloid formation.  The Veteran also endorsed flare-ups of severe mechanical right knee pain.  The examination report does not reflect flare-ups associated with the left knee.  

Range of motion testing revealed flexion to 120 degrees with painful motion beginning at 90 degrees.  There was no objective evidence of painful extension.  The Veteran was capable of performing repetitive testing, and following three repetitions, he was capable of 130 degrees of flexion and 0 degrees of extension.  The examiner concluded that the Veteran suffered from functional loss of the left knee due to less movement than normal, pain on movement and deformity.  There was also evidence of tenderness to palpation for joint line or soft tissues of the left knee.  Stability testing could not be performed on the left knee.  There was no history, however, of recurrent patellar subluxation or dislocation.  There was a history of bilateral meniscal tears repaired by meniscectomy.  This resulted in chronic pain.  The Veteran also had a history of a left total knee joint replacement resulting in intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran used a brace on a regular basis and a cane on a constant basis.  X-rays revealed the Veteran to be status post total knee replacement with satisfactory alignment and position.  There was no loosening or migration of the prosthesis and no evidence of effusion or loose bodies.  The Veteran reported functional impact due to intolerable left knee pain with any weight bearing activities or prolonged driving or sitting.  The examiner was unable to comment on whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, without resorting to mere speculation.  

The preponderance of the above evidence demonstrates that the Veteran is entitled to a disability evaluation of 60 percent for his service-connected left knee disability.  Throughout the pendency of this claim, the Veteran's left knee disability has been rated under Diagnostic Code 5055.  A 30 percent evaluation is the minimum evaluation that may be assigned following a total knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A higher evaluation of 60 percent is warranted when there is evidence of chronic residuals consisting of severe painful motion or weakness in the extremity.  A 100 percent evaluation is warranted for 1 year following the implantation of the prosthesis.  Otherwise, when there are intermediate degrees of residual weakness, pain or limitation of motion, it is to be rated by analogy to diagnostic codes 5260, 5261 or 5262.  Id.  

The Veteran has consistently had problems with his left knee that more nearly approximate a severe knee disability throughout the entire appeal period such that a  60 percent rating is appropriate.  For example, a September 2009 VA treatment record noted that it was "most likely" that the Veteran had experienced a loss of fixation of the left total knee replacement tibia tray.  A March 2010 bone scan confirmed evidence of loosening of hardware. 

The Board has also considered whether a higher or separate evaluation may be warranted under any other applicable diagnostic code, as Diagnostic Code 5055 instructs the rater to rate the disability by analogy to diagnostic codes 5256, 5261 or 5262.  See 38 C.F.R. § 4.71a.  Higher evaluations are available under Diagnostic Code 5256 when there is evidence of ankylosis.  See Id.  However, the Veteran has maintained a significant range of motion, demonstrating that he does not suffer from ankylosis of the left knee.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In the present case, the Veteran has maintained full extension to 0 degrees, demonstrating that a higher evaluation would not be warranted under Diagnostic Code 5261.  No higher evaluation is available under Diagnostic Code 5260 as well.  

Under Diagnostic Code 5262, a higher evaluation of 40 percent is warranted when there is evidence of nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a.  Malunion of the tibia and fibula with marked knee or ankle disability warrants only a 30 percent evaluation.  Id.  In the present case, while there is evidence of a potential loosening of the Veteran's hardware of the left knee, there is no evidence of actual nonunion of the tibia and fibula.  As such, a higher evaluation would not be warranted under Diagnostic Code 5262.  

Finally, the Board has considered whether a separate evaluation may be warranted under any other relevant diagnostic code.  A 30 percent evaluation under Diagnostic Code 5055 takes into consideration symptomatology such as weakness, pain or limitation of motion.  However, ratings are also available for recurrent subluxation and lateral instability (Diagnostic Code 5257), dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint (Diagnostic Code 5258), removed semilunar cartilage that is symptomatic (Diagnostic Code 5259) and genu recurvatum (Diagnostic Code 5263).  See 38 C.F.R. § 4.71a.  

The February 2007 VA examination report does not reflect true recurrent subluxation, lateral instability or genu recurvatum.  Subsequent records also fail to reflect any such symptomatology.  As such, Diagnostic Codes 5257 and 5263 are not applicable.  See id.  

The Board finds that a separate evaluation of Diagnostic Code 5259 is also not warranted.  Under this code, a 10 percent evaluation is warranted when there is evidence of the removal of semilunar cartilage that is symptomatic.  See 38 C.F.R. § 4.71a.  The record clearly shows that the Veteran's problems are complications due to the left knee replacement.  There are no separate and distinct symptoms due to "symptomatic" removal of cartilage.  See 38 C.F.R. § 4.14.

The Board also finds that a higher evaluation of 60 percent is warranted as of May 1, 2011.  VA records reflect that the Veteran was in receipt of a 100 percent evaluation for his left knee replacement until May 1, 2011.  A 30 percent evaluation was assigned for this day, and a 60 percent evaluation was assigned as of the following day - May 2, 2011.  A 60 percent evaluation was assigned due to symptomatology such as significant pain.  There is nothing of record to suggest that the Veteran was suffering from any less pain on May 1, 2011.  

However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 60 percent is not warranted as of May 2, 2011, or, as of October 1, 2012.  A 60 percent evaluation is meant to compensate a Veteran who has undergone a knee replacement and now suffers from chronic residuals such as severe painful motion or weakness.  See 38 C.F.R. § 4.71a.  A 100 percent evaluation is only warranted for one year following the surgery, which in this case, took place on March 17, 2010, and on August 17, 2011.  The 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of a 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran's symptoms are compensated by the high maximum rating of 60 percent.  

Moreover, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, Diagnostic Code 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5163 and 5164.  

A higher rating of 80 percent requires amputation in the upper third of the thigh.  The evidence of record does not indicate that such an amputation has been approximated by the appellant's functional limitation.  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.761a, Diagnostic Codes 5161, 5162-64, a 60 percent rating would be the maximum assignable disability rating for the Veteran's left knee disability.  

As a final matter, the Board also finds that a separate evaluation of 10 percent for a painful scar of the left knee is warranted.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  As such, the Veteran's scarring would be rated under the skin code as it existed prior to October 23, 2008.  Diagnostic Code 7801 applies to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is warranted for scars covering an area or areas of at least 6 square inches (39 square (sq.) centimetres (cm.)) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118 (2008).  According to the November 2013 VA examination report, the Veteran's scarring was less than 39 sq. cm.  However, Diagnostic Code 7804 applies to scar(s) that are unstable or painful.  A 10 percent rating is warranted when there are one or two scars that are unstable or painful.  Id.  The November 2013 VA examiner specifically found that the Veteran's scar of the left knee was sometimes painful.  As such, a separate 10 percent evaluation is warranted.  However, the preponderance of the evidence demonstrates that a disability evaluation in excess of 10 percent is not warranted.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Id.  The record does not reflect that the Veteran has three or four scars that are unstable or painful.  

To the extent the Veteran may believe he is still entitled to even higher ratings, the Board notes that the Veteran's competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 60 percent evaluation under Diagnostic Code 5055 is warranted as of March 1, 2007.  Finally, a separate 10 percent evaluation is warranted due to a painful scar of the left knee.  To this extent the Veteran's claim is granted.  However, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 60 percent.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected left knee disability on his occupation and activities of daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptomatology such as significant pain and weakness.  However, the assigned evaluations are specifically meant to compensate a veteran for such symptomatology.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, however, the issue was denied in a separate rating decision dated November 2013.  The record does not reflect that the Veteran has appealed this decision.  Thus, the Board will not consider this matter further.

Lumbar Spine

The Veteran's claim was received in September 2006.  Subsequently, in a March 2007 rating decision, service connection was granted for a lumbar spine fusion and laminectomy.  A 20 percent evaluation was assigned under Diagnostic Code 5237, effective as of September 15, 2006.  A timely notice of disagreement was received from the Veteran in June 2007, but the assigned disability evaluation was continued in an August 2007 statement of the case.  The Veteran appealed the assigned rating to the Board in May 2008.  

The record reflects that the Veteran underwent spinal surgery in October 2005.  A July 2006 private treatment note reflects that the Veteran continued to be symptomatic with lower back pain.  The Veteran's incision was noted to have healed very nicely, but there were some muscle spasms present in the back.  The Veteran was not able to move much due to pain and muscle spasms.  He was diagnosed with failure of fusion of L5-S1.  According to a November 2006 private treatment note, the Veteran was complaining of post-void dribbling since this surgery.  The Veteran was diagnosed with benign prostatic hypertrophy and urinary incontinence.  

According to a September 2006 private orthopedic note, range of motion was markedly limited.  X-rays revealed evidence of a good fusion at L4-5, but while fusion seemed to be taking place at L5-S1, it was definitely not complete.  A January 2007 note reflects complaints of low back pain.  X-rays revealed evidence of failure of his fusion at L5-S1 with foraminal stenosis on the left at L5-S1.  There was also marked positive straight leg raise of the left and limited motion of the back.  The Veteran's activities of daily living were limited and the Veteran was noted to be unable to carry on with a job at this time.  

The Veteran was afforded a VA examination in February 2007.  The Veteran reported low back pain every day that was constant.  It was usually a sharp pain that the Veteran rated as a 6 or 7 out of 10.  With standing, sitting and walking, his pain could increase to a 9 out of 10.  The Veteran used no brace, but he did occasionally use a cane.  He reported shooting pains down the left thigh at times, but no further than that.  He also endorsed numbness in the left foot that would come and go not very often.  There were no additional limitations with flare-ups.  The Veteran was noted to have no occupation.  The lumbar spine disability interfered with his daily activities, especially with walking, standing, sitting or lying down.  The Veteran denied any urinary or fecal incontinence and the examiner noted that there were no incapacitating episodes in the last year.  The Veteran reported dribbling after urinating and having a slow flow.  It was noted that the Veteran had a history of a bladder condition or a prostate condition in which he was told he had an enlarged prostate.  This was out before military service.  

Physical examination revealed a 5 inch midline scar.  Forward flexion was to 60 degrees with pain at 60 degrees.  Extension was to 15 degrees with pain, bilateral lateral flexion was to 20 degrees without pain and bilateral lateral rotation was to 30 degrees without pain.  There was no evidence of any weakness, fatigue or incoordination with active motion and there was no additional loss of range of motion with repetitive movement.  Neurological evaluation revealed negative foot drop, normal strength, normal sensation and normal motor skills, bilaterally.  

According to a February 2009 VA treatment note, the Veteran described his chronic low back pain as disabling.  He also described radiating symptomatology into the left lower extremity.  Examination revealed that the Veteran was able to ambulate without assistive device.  There was evidence of a prior surgical procedure, but the scar was noted to be well-healed.  There was very limited motion without pain, but the Veteran was able to push through the pain for greater motion.  Examination of the lower extremities revealed full strength and negative SLR.  A July 2009 VA treatment record reflects complaints of chronic low back pain that the Veteran rated as a 6 out of 10.  

According to a March 2010 VA physical examination report, the Veteran had a prior surgical history of fusion of the lumbar spine at L4-S1.  

A May 2010 VA pain management note indicates that the Veteran was able to perform activities of daily living by himself and he rode a stationary bike three to four times per week and could walk 300 to 500 feet at a time.  The Veteran's walking was limited due to his back pain.  It was noted that the Veteran had not worked since military discharge in 2006, secondary to knee and back pain.  The Veteran described his back pain as a continuous dull ache with some radiation to the left buttock and left posterior thigh.  The Veteran indicated that his pain was worse with walking or sitting.  He also endorsed sexual dysfunction and incomplete bladder emptying after urination.  

The Veteran was most recently afforded a VA examination of the lumbar spine in November 2013.  The examiner noted that the Veteran was diagnosed with lumbar degenerative disc disease in 2005 and failed back surgery syndrome in 2011.  There were no objective clinical signs of lumbar radiculopathy.  The Veteran reported that he was currently employed part-time and was a full-time undergraduate student studying criminal justice in his senior year.  He described daily moderate to severe mechanical low back pain with intermittent severe bilateral lower extremity neuropathic pain, paresthesias and dysthesias in a vaguely L1 radicular pattern.  He also reported bilateral lower extremity foot numbness when sitting on the toilet and chronic irritative and obstructive voiding symptoms such as intermittent stream, hesitancy, and decreased FOS.  Neurological testing, however, revealed normal muscle strength, normal reflexes and normal sensation.  The examiner did note that the Veteran reported symptoms of radicular pain.  However, the examiner specifically found that there were no current objective clinical or radiographic signs of lumbar radiculopathy present.  

The examiner opined that it was less likely than not that the Veteran's claimed urological symptoms were secondary to his service-connected lumbar spine disability.  The examiner concluded that it was more likely than not due to the Veteran's Pelvic Floor Dysfunction related to his hypertrophy of the prostate.  There were no current objective clinical or radiographic signs of lumbar radiculopathy present.  

Range of motion testing revealed forward flexion to 60 degrees (with objective evidence of pain at 60 degrees).  All other fields of motion, including extension, bilateral lateral rotation and bilateral lateral flexion, were to 30 degrees or greater.  The Veteran was able to perform repetitive testing and forward flexion was to 70 degrees after 3 repetitions.  The examiner concluded that the Veteran suffered from functional loss of the thoracolumbar spine due to less movement than normal, pain on movement and deformity.  However, the examiner was unable to comment as to whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, without resorting to mere speculation.  The Veteran had guarding or muscle spasm so severe as to result in abnormal spinal contour.  There was also tenderness to palpation of the lumbar spinous processes and bilateral lumbosacral myofascia.  It was also noted that while the Veteran did suffer from intervertebral disc syndrome of the thoracolumbar spine, there had been no incapacitating episodes over the previous 12 months.  Also, while there was scarring, none of these scars were painful and/or unstable and did not involve an area greater than 39 square centimeters.  

The Veteran is currently rated under Diagnostic Code 5237 for a lumbosacral strain.  This code is evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  Id.  

According to the February 2007 VA examination report, the Veteran was capable of forward flexion of the thoracolumbar spine to 60 degrees before he experienced pain.  The November 2013 VA examiner also concluded that the Veteran was capable of forward flexion to 60 degrees before he experienced pain.  As such, the Veteran has maintained a range of thoracolumbar motion in excess of that contemplated by the next-higher rating of 40 percent.  See 38 C.F.R. § 4.71a.  Likewise, the evidence demonstrates that the Veteran does not suffer from ankylosis of the thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See id at Note (5).  In the present case, the Veteran has maintained motion of the thoracolumbar spine, indicating that this spinal segment is not fixated.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The 2013 VA examiner indicated that he could not comment on whether the Veteran suffered from additional functional loss during flare-ups and with repetitive motion without resorting to speculation.  The Board finds that given the Veteran's credible complaints of "sharp pain" and "severe pain" and increased pain with physical activity, under DeLuca, the Veteran's low back disability more nearly approximates the symptomatology associated with a 40 percent rating.  

The Board has also considered whether an increased evaluation may be warranted at any time during the pendency of this claim due to incapacitating episodes associated with intervertebral disc syndrome.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under this formula, a 60 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  

According to the November 2013 VA examiner, the Veteran indeed suffers from intervertebral disc syndrome.  However, both examiners of record concluded that the Veteran had not suffered from any incapacitating episodes over the prior 12 month period.  The record contains no other evidence of incapacitating episodes (as defined in 38 C.F.R. § 4.71a).  As such, a higher evaluation based on incapacitating episodes due to intervertebral disc syndrome is not warranted.  

The Board also recognizes that Note (1) of 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  However, in the present case, there is no objective evidence of neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  The Board recognizes that the Veteran has reported subjective symptomatology such as radiating pain and numbness of the feet on occasion.  However, objective testing performed in February 2007 revealed normal strength, sensation and motor skills in both lower extremities.  Likewise, neurological testing revealed normal muscle strength, reflexes and sensation upon examination in November 2013.  The examiner also indicated that despite the Veteran's complaints, neither lower extremity was impacted by radiculopathy and there were no current objective clinical or radiographic signs of lumbar radiculopathy.  The Veteran has also complained of urinary complaints that he has related to his lumbar spine disability.  However, the November 2013 VA examiner opined that it was less likely than not that these complaints were related to the Veteran's service-connected thoracolumbar spine disability.  It was more likely than not that these symptoms were due to pelvic floor dysfunction related to benign prostatic hypertrophy - a condition for which service connection has not been established.  While the Veteran credibly believes that he suffers from certain symptoms due to his back disability, his lay contentions are outweighed by the competent and credible medical evidence.  The medical examiners have the expertise to evaluate back disorders and associated neurological disorders.  Thus, the medical examiners' findings are entitled to more probative weight.  Therefore, since there is no objective evidence of neurologic abnormalities associated with the lumbar spine, a separate evaluation is not warranted.  

Also, the Board has considered whether a separate evaluation for scarring of the back may be warranted.  However, the November 2013 VA examiner concluded that while there was scarring, none of the scars associated with the lumbar spine were painful and/or unstable and did not involve an area greater than 39 square centimeters.  As such, a separate evaluation for scarring of the thoracolumbar area is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008).  

The Board has again contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Board is aware of the Veteran's complaints as to the effects of his service-connected thoracolumbar spine disability on his occupation and activities of daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and limited motion.  However, the assigned evaluation is meant to compensate a veteran for painful motion with some degree of functional and occupational impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to a disability evaluation of 60 percent for a total left knee replacement from March 1, 2007 to March 16, 2010, is granted, subject to the laws and regulations governing monetary awards.  

The claim of entitlement to a disability evaluation of 60 percent for a left knee disability as of May 1, 2011, is granted subject to the laws and regulations governing monetary awards.  

The claim of entitlement to a disability evaluation in excess of 60 percent for a left knee disability as of May 2, 2011, is denied.  

The claim of entitlement to a disability evaluation in excess of 60 percent for a left knee disability as of October 1, 2012, is denied.  

A separate disability evaluation of 10 percent for a painful scar of the left knee is granted subject to the laws and regulations governing monetary awards.  

The claim of entitlement to an initial disability evaluation of 40 percent for lumbar spine fusion and laminectomy is granted subject to the laws and regulations governing monetary awards.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


